                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

ORLANDO AGUILAR,

              Plaintiff,

v.                                  Case No:   2:19-cv-105-FtM-29NPM

LVNV FUNDING LLC and O&L LAW
GROUP, P.L.,

              Defendants.


                              OPINION AND ORDER

       This matter comes before the Court on plaintiff's Rule 11

Motion for Sanctions (Doc. #31) filed on May 1, 2019.            Defendant

filed a Motion for Leave to File Its Opposition to Plaintiff’s

Rule 11 Motion for Sanctions Nunc Pro Tunc (Doc. #36) on May 16,

2019, seeking to file the attached documents in response.                The

motion was granted and the attached Opposition (Doc. #36-2) was

accepted as filing.

       Plaintiff initiated this case on February 20, 2019.             (Doc.

#1.)       In response, defendant LVNV Funding LLC 1 filed an Answer

with Affirmative Defenses (Doc. #14) on April 4, 2019, and then an

Amended Answer with Affirmative Defenses (Doc. #17) on April 9,

2019,      raising   one   affirmative   defense.   On   April   22,   2019,

plaintiff filed a Motion to Strike Defendant LVNV Funding LLC’s



       1   Defendant O&L Law Group, P.L. is not at issue.
Amended    Affirmative   Defense       (Doc.   #27)   noting    that    counsel

conferred    and   “counsel     for    Defendant   agreed    that    Florida’s

litigation immunity/privilege does not apply to this case, but did

not agree that the Noerr-Pennington doctrine or the First Amendment

argument were inapplicable.”          (Doc. #27, p. 5.)     While this motion

was still pending review, on May 1, 2019, plaintiff moved for

sanctions arguing that the amended affirmative defense was based

on an untenable legal theory.          On July 26, 2019, the Court issued

an Opinion and Order (Doc. #47) granting plaintiff’s Motion to

Strike (Doc. #27) and allowing the filing of a Second Amended

Answer and Affirmative Defenses.          The Court agreed that the Noerr-

Pennington doctrine was not a valid affirmative defense to an FDCPA

claim and granted the motion to strike on this basis.                On August

8, 2019, defendant filed a Second Amended Answer with Affirmative

Defenses (Doc. #51) raising only one affirmative defense of a

statute of limitations.

     In the request for sanctions, plaintiff argued that the

defense was frivolous with no reasonable chance of success, and

therefore the Court should strike the frivolous defense and further

prohibit    defendant    from     asserting     any   further       affirmative

defenses.    A motion for sanctions must be set forth as a separate

motion “but it must not be filed or be presented to the court if

the challenged paper, claim, defense, contention, or denial is

withdrawn or appropriately corrected within 21 days after service



                                      - 2 -
or within another time the court sets.”      Fed. R. Civ. P. 11(c)(2).

See also Fed. R. Civ. P. 11(c) advisory committee’s note to 1993

amendment (“To stress the seriousness of a motion for sanctions

and to define precisely the conduct claimed to violate the rule,

the revision provides that the “safe harbor” period begins to run

only upon service of the motion. In most cases, however, counsel

should be expected to give informal notice to the other party,

whether in person or by a telephone call or letter, of a potential

violation   before   proceeding   to   prepare   and   serve   a   Rule   11

motion.”)

     Setting aside the issue of plaintiff’s failure to fully comply

with Rule 11’s notice requirements, “Rule 11 sanctions are proper

(1) when a party files a pleading that has no reasonable factual

basis; (2) when the party files a pleading that is based on a legal

theory that has no reasonable chance of success and that cannot be

advanced as a reasonable argument to change existing law; or (3)

when the party files a pleading in bad faith for an improper

purpose.”   Worldwide Primates, Inc. v. McGreal, 87 F.3d 1252, 1254

(11th Cir. 1996) (citation and internal quotation marks omitted).

            Rule 11 does not change the liberal notice
            pleading regime of the federal courts or the
            requirement of Fed. R. Civ. P. 8, which
            demands only a “short and plain statement of
            the claim.” The rule does not require that
            pleadings allege all material facts or the
            exact articulation of the legal theories upon
            which the case will be based. The reasonable
            inquiry standard of Rule 11 does not preclude



                                  - 3 -
           plaintiffs from establishing the merits            of
           claims through discovery. Nor is Rule              11
           intended to chill innovative theories             and
           vigorous advocacy that bring about vital          and
           positive changes in the law.

Donaldson v. Clark, 819 F.2d 1551, 1561 (11th Cir. 1987).                 The

Court   granted   the   request   to   strike   finding   that   the    Noerr-

Penington doctrine was not a valid defense to a FDCPA claim.               In

granting the motion to strike, the Court essentially granted the

relief sought in the motion for sanctions.         The Court declines to

impose the additional harsh remedy of prohibiting all unrelated

affirmative defenses or by granting monetary sanctions because the

Court does not find that counsel’s actions were an abuse of process

or in bad faith.    The motion will be denied.

     Accordingly, it is hereby

     ORDERED:

     Plaintiff's Rule 11 Motion for Sanctions (Doc. #31) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this               27th      day

of September, 2019.




Copies:
Counsel of Record




                                   - 4 -
